DETAILED ACTION
This Office action is in response to Applicant's amendment and request for reconsideration filed on November 11, 2021.

Response to Arguments
	With respect to Applicant’s argument against the rejection under 35 U.S.C. § 112(b), Applicant appears to be improperly reading limitations into the claim. For example, Applicant argues:
	“…In addition, the feature ‘wherein the spatial arrangement is based on the arrangement of manufacturing devices’ further defines that the geographical relation of all other manufacturing devices on a factory floor except for the network node are considered for determining the spatial arrangement of the network node in relation to all of the other manufacturing devices.” (see page 7, ¶1 of Applicant’s remarks).
	However the limitation “wherein the spatial arrangement is based on the arrangement of manufacturing devices” simply does not require “that the geographical relation of all other manufacturing devices on a factory floor except for the network node are considered for determining the spatial arrangement of the network node in relation to all of the other manufacturing devices” as argued by Applicant.
	Nevertheless, in light of Applicant’s amendment, the Examiner raises a separate 35 U.S.C. §112 rejection as “the arrangement of manufacturing devices” lacks antecedent basis. Moreover, is not clear what “manufacturing devices” applicant is referencing by the limitation “the arrangement of manufacturing devices” (see Claim Rejections - 35 USC § 112).
“[t]he wireless access points of Ketonen however cannot be regarded as manufacturing devices on a factory floor as defined in amended claim 1” (see page 8, ¶3). The term “manufacturing device” is not defined by Applicant’s specification or claims (see Claim Rejections - 35 USC § 112). However, in the interest of furthering prosecution the Examiner is defining the term as broadly encompassing any and all machinery, plant, equipment parts, fixtures, tools and accessories associated with the manufacture of goods.
	With this definition in mind, Ketonen describes the wireless access points in an environment that facilitate the printing of “manufacturing orders”, and/or facilitate communication with “warehouse control systems” or “sales management systems” (see ¶0045), which reads on a device broadly associated with the manufacture of goods.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claim 1, the use of the claim term “manufacturing device” raises an issue of indefiniteness as the specification fails to provide a proper definition for a person having ordinary skill in the art to understand the proper metes and bounds of the claim 
Secondly, with respect to Applicant’s limitation “wherein the spatial arrangement is based on the arrangement of manufacturing devices”, “the arrangement of manufacturing devices” lacks antecedent basis. Moreover it is not clear what “manufacturing devices” applicant is referencing by the limitation since the claim previously recites “manufacturing devices” (i.e., “wherein the network connection is a network connection connecting manufacturing devices”) and “other manufacturing devices” (i.e., “wherein the visualization circuitry is further configured to visualize the representation of the network node in spatial arrangement to other manufacturing devices”). 
Claims 2 and 4-14 are rejected under 35 U.S.C. 112(b) based on their dependency to claim 1.
Claim 15 is rejected under 35 U.S.C. 112(b) since it recites substantially identical subject matter as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 4, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. (US 2017/0339584)(“Kentonen”), in view of Vela et al. (US 2020/0169476)(“Vela”).

As per claim 1, Ketonen teaches a system for monitoring and analyzing a data flow in a network, wherein the system comprises:
a network probe (see Fig. 10, ref. 1002) connected to the network and configured to obtain network traffic corresponding to a network node (i.e., wireless access points) of the network (see ¶0061), wherein the network node is a manufacturing device (see ¶0045, where the wireless access points/network nodes provide communication for the printing of “manufacturing orders”, and/or communication with “warehouse control systems” or “sales management systems”, therefore the examiner is broadly reading the wireless access points, consistent with the definition above (see Claim Rejection 35 USC §112) as a manufacturing device);
packet analyzing circuitry configured to analyze the network traffic to obtain an analyzing result (see ¶0061, i.e., deep packet inspection); and
visualization circuitry (see Fig. 12) configured to visualize a representation of the network node and a representation of a network connection of the network node based on the analyzing result (see Fig. 12, and ¶0054, i.e., Results of the test suite may be shown to end users on system interaction display 480, and ¶0063);
wherein the visualization circuitry is further configured to visualize a status and/or a type of the network node and/or the network connection based on highlighting and/or Given possession of floorplans and wireless access point maps, the system may also display service quality, coverage, congestion, failures, errors, user feedback and similar factors as colored topographical like maps to make interpreting the data and possible problem areas as easy as possible.”);
wherein the visualization circuitry is further configured to visualize the representation of the network node in spatial arrangement to other manufacturing devices (i.e., wireless access points), and visualize the representation of the network node on a floor plan or a map (see Fig. 12, and ¶0064, “depict individual wireless access point designations as markers….”);
wherein the spatial arrangement is indicated by the floor plan and/or the map, Id. and
wherein the spatial arrangement is based on the arrangement of manufacturing devices. Id. 
As per claim 1, Ketonen fails to expressly teach wherein the visualized network connection comprising a network connection connecting manufacturing devices (i.e., network nodes).
Nevertheless, in the same art of network visualization, Vela teaches in response to obtaining network traffic (i.e., first or second datasets, see abstract), generating a network diagram for visualizing, inter alia, network connection(s) between network nodes/manufacturing devices (see abstract and Fig. 2).
It would have been obvious to a person having ordinary skill in the art to modify the teachings of Ketonen with the teachings of Vela to obtain network traffic for visualizing network connection(s) between network nodes/manufacturing devices. The 

As per claim 2, Ketonen further teaches wherein the network is a packet oriented network (i.e., wireless network, see Fig. 1, ref. 120, and ¶0052, e.g, Wi-Fi b, g, a, n, etc., and ¶0057, e.g., streams of packets).

As per claim 4, Ketonen further teaches wherein the visualization unit is further configured to obtain an image or a video, and to visualize the representation of the network node, the representation of the network connection, the status, or the type as an overlay of the image or the video (see ¶0064, i.e., “a pseudo-topographical map which may be superimposed over the floorplan of the area served by a wireless network, or may depict individual wireless access point designations as markers and which relies on the location of wireless network service quality devices”).

As per claim 9, Ketonen teaches wherein the visualization unit is further configured to determine whether a status and/or a type of the network node and/or the network connection complies with a predefined rule (i.e., customer SLA, see ¶0066), and to visualize the status and/or the type based on the result of the determination (i.e., warning notifications, see ¶0066).

As per claim 12, Ketonen further teaches wherein the system further comprises a processing unit (i.e., central analysis and control server/module, see Fig. 1, ref. 111), i.e., “irregularities”, see ¶0052, “failure or significant deficiency”, see ¶0057).

As per claim 13, Ketonen further teaches wherein the processing unit is further configured to obtain an anomaly fixing instruction from a database of the system based on the anomaly information and to provide the anomaly fixing instruction to a user, or to apply the anomaly fixing instruction to the network (i.e., suggest possible remedial action, see ¶0008, and ¶0067).

As per claim 14, Ketonen further teaches wherein the visualization unit is further configured to notify (i.e., warning notifications, see ¶0066) a predefined user based on a determination result according to a predefined rule (i.e., customer SLA, see ¶0066), and/or wherein the processing unit is further configured to notify a predefined user based on anomaly information (i.e., “irregularities”, see ¶0052, “failure or significant deficiency”, see ¶0057).

Claim 15 is rejected under the same rationale as claim 1 since it recites substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen and Vela in further in view of Barton et al. (US 2020/0344131)(“Barton”).

As per claim 5, Ketonen does not expressly teach wherein the overlay is generated using an augmented reality mechanism.
As per claim 6, Ketonen does not expressly teach data glasses configured to obtain the image or the video, and to output the overlay. 
Nevertheless, in the same art of network monitoring, Barton futher teaches a monitoring arrangement that uses virtual/augmented reality glasses to display the network topological information (see abstract).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the Applicant’s claimed invention, to modify the teachings of Ketonen with the teachings of Barton, for displaying the pseudo-topographical map/overlay (see ¶0064) via virtual/augmented reality glasses. The motivation for doing so would have been to provide a more user-intuitive way of interacting with the pseudo-topographical map/overlay in Ketonen (see for example, Barton ¶0014-15).

As per claim 7, Ketonen does not expressly teach wherein the representation of the network node and/or the representation of the network connection includes a context menu.
As per claim 8, Ketonen does not expressly teach wherein the context menu comprises information regarding the related network node or network connection.
i.e., general menu), which when selected highlights network areas or objects impacted by certain issues (see ¶0042, read as information regarding related network nodes/connections).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the Applicant’s claimed invention, to modify the teachings of Ketonen with the teachings of Barton, for displaying a general/context menu comprising information related to the network nodes. The motivation for doing so would have been to highlight any network areas that are experiencing network issues.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen and Vela as applied to claim 1 above, and further in view of Germain et al. (US 2003/0020764)(“Germain”).

As per claim 10, Ketonen does not expressly teach wherein the visualization unit is further configured to visualize at least one data flow corresponding to an application executed by the network node or corresponding to data received from an external network, based on the analyzing result.
As per claim 11, Ketonen does not expressly teach wherein the visualization unit is further configured to visualize the at least one data flow based on a protocol layer of the at least one data flow.
see ¶0028-35) based on a protocol layer of the at least one data flow (e.g., per application protocol, see ¶0033).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to modify the pseudo-topographical map of Ketonen with the teachings of Germain for visualizing data flows on a network protocol basis. The motivation for doing so would have been to quickly pinpoint and understand cause of problems which may arrive periodically, such as, for example, bottlenecks, application slowdowns, etc. (see Germain, ¶0028).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441